PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/410,990
Filing Date: 23 Dec 2014
Appellant(s): Volker et al.



__________________
Clifford A. Ulrich (Reg. No: 42,194)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The non-statutory double patenting rejections of Claims 16-21 and 24-39 are withdrawn due to the Appellant filing a Terminal Disclaimer, said Terminal Disclaimer being approved on 12/06/2021.
(2) Response to Argument
Regarding the rejection of Claims 16-19, 21-33, and 35-39 under 35 U.S.C. §103(a)
The Examiner disagrees with the Appellant’s argument that the conclusory statement put forth in the Final Rejection critically lacks any adequate reason based on rational underpinnings to explain why a skilled artisan would have been led to modify Kobayashi in the manner set forth in the rejection.  The Appellant argues that the Final Rejection does not adequately explain why modifying Kobayashi’s fan to include features of Sato’s impeller and upper and lower cover disks would lead to any improvement or benefit and that the Final Rejection does not provide any reasons for making this combination.  Because of this, the Appellant argues that the Final Rejection fails to set forth a prima facie case of obviousness and thus the rejections should be withdrawn.  The Examiner respectfully disagrees.  The motivation to combine the teachings of Kobayashi and Sato, i.e. to make the impeller of the gear unit of Kobayashi with upper and lower cover disks, with the fan blades of the impeller being between the cover disks and the upper 
The Examiner also disagrees with the Appellant’s arguments that the proposed combination would both change the principle of operation of both Kobayashi’s system and Sato’s device and render both Kobayashi and Sato unsuitable for their intended purposes.  The Appellant argues that Kobayashi and Sato employ conflicting cooling techniques, with Kobayashi employing heat exchangers, which Sato seeks to avoid due to problems with dust, soiling, and maintainability, and thus the Appellant argues that Sato teaches away from the proposed combination.  The Appellant also argues that Sato’s housing wall (1) is critical to the operation of Sato’s device and that eliminating the housing wall would eliminate any heat transfer surface in Sato, but also including the housing wall of Sato would impede Kobayashi’s ability to cool lubricating oil of the transmission.  Thus, the Appellant argues that the proposed combination both change the principle of operation of both Kobayashi’s system and Sato’s device and render both Kobayashi and Sato unsuitable for their intended purposes.  The Examiner respectfully disagrees.  The rejection comprises making the impeller of the gear unit of Kobayashi with upper and lower cover disks, with the fan blades of the impeller between the two disks and the upper cover disk being conical, as taught by Sato.  The housing wall of Sato is not included as part of the modification of the impeller of Kobayashi.  The considering of the 
Regarding the rejections of Claims 20 and 34 under 35 U.S.C. §103(a)
The Appellant argues that neither Segawa nor Waterworth cure the deficiencies of the combination of Kobayashi and Sato and thus the rejections should be withdrawn.  However, as argued above, the combination of Kobayashi and Sato is proper, and therefore the rejections of Claims 20 and 34 in view of Segawa and Waterworth, respectively, are also proper and are maintained. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL L SEHN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/MATTHEW F DESANTO/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an